Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-11, 13 and 19-25 are allowable. The restriction requirement among species 1-3, as set forth in the Office action mailed on 02/16/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 14 directed to species 3 being rejoined is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Examiner’s Statement of Reason for Allowance

Claims 1-11, 13, 14, and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various acoustic transducers thereon, for example US 2020/0186940 is the closest prior art and teaches an acoustic transducer (fig. 1, para. 19), comprising: a transducer substrate (fig. 1, substrate 108, para. 22) having an aperture (fig. 1, the cavity 109 is formed in substrate 108, para 23) defined therethrough; at least one diaphragm (fig. 1, deflection membrane 102, para 22) disposed on the transducer substrate over the aperture; a back plate (fig. 1, backplate 110, para. 22) disposed on the transducer substrate and axially spaced apart from the at least one diaphragm; and a perimetral support structure (fig. 1 item 106) disposed circumferentially between the at least one diaphragm and the back plate at a radially outer perimeter of the back plate, wherein a plurality of perimetral release holes (fig. 1, perforations 112) are defined circumferentially through at least one of the at least one diaphragm or the back plate proximate to and radially inwards of the perimetral support structure. However, the prior art of record fails to teach claim 1, an acoustic transducer, comprising: wherein a plurality of perimetral release holes are defined circumferentially through at least one of the at least one diaphragm or the back plate proximate to and radially inwards of the perimetral support structure, at least a portion of the plurality of perimetral release holes defining a non-circular shape and combined with all other limitations of claim 1; claim 10,  an acoustic transducer, comprising: 4Application No.: 17/081,628Docket No.: K-0441-USwherein a plurality of perimetral release holes are defined circumferentially through the back plate proximate to and radially inwards of the perimetral support structure, at least a portion of the plurality of perimetral release holes defining a non-circular shape and combined with all other limitations of claim 10;  and claim 14, an acoustic transducer, comprising: wherein a plurality of perimetral release holes are defined circumferentially through at least one of the second diaphragm and the back plate located proximate to and radially inwards of the perimetral support structure, at least a portion of the plurality of perimetral release holes defining a non-circular shape and combined with all other limitations of claim 14. The prior art teachings neither anticipate nor render obvious the allowable subject matter in combination with the other claimed limitations.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163. The examiner can normally be reached 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN D NGUYEN/Primary Examiner, Art Unit 2699